DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“compensation mechanism” in claim 6.
“control mechanism” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 6-15, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
1 and dependent claims 2-5, the limitation “super element” is not a limited term of art, nor has the Applicant specifically defined it.  Furthermore, Applicant’s Specification at [0052] describes this limitation as what appears to be an antenna element with reference to fig. 4.  Since this limitation is undefined and unrestricted by the Applicant, the Examiner asserts that its scope is undefined.  However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any antenna element. 
Specifically claims 6, 7-15 rejected due to decency from claim 6, and 18, the term “boundary lines defining each transmission line” in claim 6, 18 is a relative term which renders the claim indefinite. The term “boundary lines defining each transmission line” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any transmission line. 
The term “proximate” in claim 6, 18 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any distance. 
Examiner’s Note
Examiner notes in this detailed action strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de Rochemont (US-20060092079 hereinafter Rochemont).

	Regarding claim 16, Rochemont teaches An antenna system, comprising: a radiating array structure of radiating elements, the radiating elements arranged in a set of subarrays (fig. 13 [shows radiating elements 253 ]);
	 a feed network to provide a plurality of signals to the radiating array structure through a transmission array structure (0078 “FIG. 2A shows two arms 117A, 117B of a discrete wire dipole antenna (with arms folded in this instance) that are electrically connected at feed points 119A, 119B to an amplifier (power amplifier (PA) or low noise amplifier (LNA)) or other semiconductor die 135 located on the opposite side of the antenna module 114 and”);
	 an antenna control module to control the radiating array structure (0114 “transceiver controls 417”);
	 and a frequency-based power compensation module coupled to the antenna control module to adjust a power level to the feed network based on changes in frequency (0114 “impedance matching networks signal isolators 413, low noise amplifiers 414 (in the receive-side channel) and power amplifiers 415 (in the transmit-side channel) that are electrically connected to a signal processing unit and/or transceiver controls 417.”; [Impedance matching network 413 shown in fig. 29A corresponds to a frequency-based power compensation module]; 0078 “impedance matching networks to compensate for the mismatch between the source impedance of the semiconductor die . . . The antenna module's efficiency may be improved by impedance matching”) .

	Regarding claim 17, Rochemont teaches The antenna system of claim 16.
	Rochemont further teaches wherein the radiating elements comprise meta-structures (0043 “antenna embedded with a dielectric or meta-material dielectric body ”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claim(s) 1-5, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Rochemont (US-20060092079 Rochemont) in view of Langer et al. (US-20150035545 hereinafter Langer).

Regarding claim 1, Rochemont teaches A Meta-Structure ("MTS") antenna system with adaptive frequency-based power compensation, comprising (0043 “antenna embedded with a dielectric or meta-material dielectric body”; 0026“frequency-selective or miniaturized antenna element, that provides positive gain to the antenna”): 
a radiating array structure, comprising a plurality of radiating elements (0069 “ transmit-side each to a single amplifier connected to an array of frequency-selective antennas”);
	 a transmission array structure coupled to the radiating array structure and feeding a transmission signal through to the radiating array structure, the transmission array structure comprising: a plurality of super element transmission paths (0015 “ transmission line in an interconnect structure supplying RF electromagnetic energy to an antenna”; [See above 0069 teaching antenna array]), 
each having a plurality of vias to form transmission paths and a plurality of slots for feeding the transmission signal to the radiating array structure (0092 “FIG. 5F, a microstrip transmission line structure (antenna or interconnect) can be formed by inserting a stud 187 can be inserted into each via 185 to make an electrical connection with a corresponding contact pad 169.”; 0102 “ The via(s) 239, contact pad(s) 240, and transmission lines 241 need be located as depicted in FIGS. 12”);
	 and a plurality of power amplifiers coupled to an adaptive feedback module (0115 “multi-band RF front-end module 406 may optionally include impedance-matching networks 413, if necessary, , 
each power amplifier coupled to a super element transmission path (0115 “power amplifiers 415A, 415B, . . . , 415N, on the transmit side”), the adaptive feedback module (See above 0115) to 
Rochemont DOES NOT EXPLICITLY disclose the strikethrough limitations. However, Langer teaches adaptive feedback module to adjust a power gain at a center frequency (“control of the gain of the power amplifier module 110”; “0039 “weighting factor may be calculated by the power variation determining module 130 (e.g. depending on center frequency”; [Apparatus 100 is for determining power variation and comprises of a power amplifier module 110, antenna 120 and power variation determining module 130, see 0017 as well as fig. 1.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify ceramic antenna system of Rochemont to include the power variation of a transmit signal of Langer.  One would have been motivated to do so in order to improve flatness across frequency bands by using a LUT selection operating at a center frequency (Langer 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Langer merely teaches that it is well-known to incorporate the particular power gain adjustments.  Since both Rochemont and Langer disclose similar power amplification systems for antennas, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 2, Rochemont in view of Langer teach The MTS antenna system of claim 1.
Langer teaches wherein the adaptive feedback module comprises a look-up table ("LUT") to store a set of power levels corresponding to a set of frequencies (Langer 0039 “power variation determining module 130 may comprise a memory module comprising a stored lookup table (LUT) configured to provide the weighting factor (e.g. frequency depending).”). 

	Regarding claim 3, Rochemont in view of Langer teach The MTS antenna system of claim 1.
 	Langer teaches wherein the adaptive feedback module is to adjusts the power gain at a center frequency to compensate for gain at frequencies sensed from the plurality of super element transmission paths (Langer fig. 5A; 0086 “Further, the method 400 comprises generating 440 a power variation signal based on the weighted sum so that the power variation signal comprises information related to a power variation of the amplified radio frequency transmit signal”).

	Regarding claim 4, Rochemont in view of Langer teach The MTS antenna system of claim 1.
Rochemont teaches wherein the radiating elements comprise meta-structures (Rochemont 0015 “dielectric inclusions used to form the dielectric meta-material”; fig. 4).

	Regarding claim 5, Rochemont in view of Langer teach The MTS antenna system of claim 1.
 	Rochemont further teaches further comprising a phase control module to change a plurality of phases of signals propagating the through transmission array structure (0122 “The electromagnetic emissions 481 are passed through an amplifier stage 483 that inverts the phase (shifts their phase by .
	Regarding claim 19, Rochemont teaches The antenna system of claim 16. 
However, Rochemont does not explicitly teach wherein the frequency-based power compensation module comprises a look-up table ("LUT") to store a set of power levels corresponding to a set of frequencies.
	 However, Langer teaches wherein the frequency-based power compensation module comprises a look-up table ("LUT") to store a set of power levels corresponding to a set of frequencies (Langer 0039 “power variation determining module 130 may comprise a memory module comprising a stored lookup table (LUT) configured to provide the weighting factor (e.g. frequency depending).”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify ceramic antenna system of Rochemont to include the power variation of a transmit signal of Langer.  One would have been motivated to do so in order to improve flatness across frequency bands by using a LUT selection operating at a center frequency (Langer 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Langer merely teaches that it is well-known to incorporate the particular power gain adjustments.  Since both Rochemont and Langer disclose similar power amplification systems for antennas, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

20, Rochemont in view of Langer teach The antenna system of claim 19.
Langer further teaches wherein the frequency-based power compensation module comprises a variable power amplifier coupled to the look-up table to adjust the power level to the feed network (Langer 0045 “power variation determining module may control a gain of the power amplifier module 110”; 0055 “power variation determining module 230 comprises an adder 234, a multiplier 236, a memory module 239 and a mean value determining module 238. The memory module 239 comprises a stored lookup table (LUT)”).

Claim(s) 6-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Rochemont (US-20060092079 Rochemont) in view of Bily et al. (US-20120194399 hereinafter Bily).

	Regarding claim 6, Rochemont teaches A radiating structure, comprising: a plurality of slotted transmission lines, comprising (0096 “FIGS. 8A-8D, the electrically conducting thin or thick film antenna elements applied to form a conducting antenna element 194 may take the form . . . more voided or slotted regions”): 
a plurality of (fig. 2A;  0078 “antenna element 123A,B”), wherein slots are positioned along a length of each transmission line (0044 “FIG. 6A-C are cross-sectional illustrations of various antenna modules that comprise antenna elements formed with conductive metallization other than discrete wire”);
	 and a plurality of irises positioned proximate each of the slots, wherein the plurality of irises are (fig. 23B [see 352A 352B vias corresponding to irises along transmission line in a symmetric manner. See 0109 for transmission line 357]);
	 an array of radiating elements proximate the slotted transmission lines so as to receive a transmission signal from the slotted transmission lines (fig 30; 0068 “array of frequency-selective antennas”) and 
generate a radiation pattern corresponding to the transmission signal (0107 “electrical field patterns generated by the circular or spiral antenna element(s)”; 0046 “FIGS. 8A-8D represent various non-limiting antenna elements other than discrete wire that can be incorporated into the antenna module to achieve specific bandwidth design”);
	 and an adaptive compensation mechanism coupled to the radiating structure for compensating for antenna squint in the radiating structure (0026 “frequency-selective or miniaturized antenna element, that provides positive gain to the antenna”).
Rochemont DOES NOT EXPLICITLY disclose the strikethrough limitations. However, Bily teaches a plurality of boundary lines defining each transmission line, plurality of irises positioned proximate each of the slots, wherein the plurality of irises are equally spaced along the length of each transmission line (Bily 0042 “waveguide may be bounded by colonnades of vias 930” [See fig. 9A illustrating equal spacing]; 0044 “ top layer providing the metamaterial elements 1110 (and biasing traces 1130), and the bottom layer providing the irises 1106 (and biasing routings 1125). ”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify ceramic antenna system of Rochemont to include the metamaterial antenna system and method of Bily.  One would have been motivated to do so in order to reduce coupling or crosstalk between antenna unit cells (Bily 0044).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bily merely teaches that it is well-known to incorporate 

	Regarding claim 7, Rochemont in view of Bily teach The radiating structure as in claim 6.
	 Rochemont teaches wherein the slots are evenly spaced along the length of each transmission line (fig. 23B [see 352A 352B vias corresponding to irises along transmission line in a symmetric manner. See 0109 for transmission line 357]).

	Regarding claim 8, Rochemont in view of Bily teach The radiating structure as in claim 7.
Rochemont teaches wherein the slots are equidistant from a center line along the length of each transmission line (fig. 13 [element 253 are dielectric inclusions]).

	Regarding claim 9, Rochemont in view of Bily teach The radiating structure as in claim 7.
Bily further teaches wherein the plurality of irises are positioned in sets of irises opposite each of the slots (Bily 0042 “colonnades of vias 930”; fig. 9A).

	Regarding claim 10, Rochemont in view of Bily teach The radiating structure as in claim 6.
	Rochemont further teaches wherein the plurality of irises are vias formed through a layer of the radiating structure (0093 “FIG. 2 by adding the further steps of drilling additional vias through any .

	Regarding claim 11, Rochemont in view of Bily teach The radiating structure as in claim 6.
	Rochemont further teaches further comprising a reactance control mechanism for adjusting a phase of the metamaterial array of elements (0122 “The electromagnetic emissions 481 are passed through an amplifier stage 483 that inverts the phase (shifts their phase by 180 degrees) and rebroadcasts a phase-inverted electromagnetic signal 485 through a transmit antenna module 487”).

	Regarding claim 12, Rochemont in view of Bily teach The radiating structure as in claim 11. wherein the reactance control mechanism is at least one varactor coupled between conductors in the metamaterial array of elements (Bily 0020 “The scattering elements 102a, 102b are adjustable scattering elements . . . Adjustable scattering elements can include elements that are adjustable in response to voltage inputs (e.g. bias voltages for active elements (such as varactors, transistors, diodes) or for elements that incorporate tunable dielectric materials”; 0031 “scattering elements may include complementary metamaterial elements”).

	Regarding claim 13, Rochemont in view of Bily teach The radiating structure of claim 6.
Rochemont further teaches wherein the adaptive compensation mechanism comprises a variable Power Amplifier ("PA") coupled to an adaptive feedback module (0040 “power amplifier die that is electrically connected through an ultra-low loss feed network” [see figs. 2A-2E]).

14, Rochemont in view of Bily teach The radiating structure of claim 13.
	 Bily further teaches wherein the adaptive feedback module comprises a look-up table ("LUT") to store a set of power levels corresponding to a set of frequencies (Bily 0048 “antenna controller may be configured to use this lookup table to calculate the control input(s) according to a regression analysis; for example, by interpolating values for the control input(s) between two antenna radiation patterns that are stored in the lookup table (e.g. to allow continuous beam steering when the lookup table only includes discrete increments of a beam steering angle).”).

	Regarding claim 15, Rochemont in view of Bily teach The radiating structure of claim 13.
	 Bily further teaches wherein the adaptive feedback module adjusts a power gain from the PA to compensate for the antenna squint (0048 “antenna controller 1430 may store a set of configurations of the surface scattering antenna, e.g. as a lookup table that maps a set of desired antenna radiation patterns (corresponding to various beam directions, beams widths, polarization states, etc.”).

	Regarding claim 18, Rochemont teaches The antenna system of claim 16.
	 Rochemont further teaches wherein the transmission array structure comprises a plurality of slotted transmission lines, comprising: a plurality of (Rochemont fig. 13 [element 253 are dielectric inclusions]); and a plurality of irises positioned proximate each of the slots, wherein the plurality of irises are (fig. 23B [see 352A 352B vias corresponding to irises along transmission line in a symmetric manner. See 0109 for transmission line 357]).
boundary lines defining each transmission line (Bily 0042 “waveguide may be bounded by colonnades of vias 930” [See fig. 9A illustrating equal spacing]; 0044 “ top layer providing the metamaterial elements 1110 (and biasing traces 1130), and the bottom layer providing the irises 1106 (and biasing routings 1125)”) and 
plurality of irises positioned proximate each of the slots, wherein the plurality of irises are equally spaced along the length of each transmission line (Bily 0042 “waveguide may be bounded by colonnades of vias 930” [See fig. 9A illustrating equal spacing]; 0044 “ top layer providing the metamaterial elements 1110 (and biasing traces 1130), and the bottom layer providing the irises 1106 (and biasing routings 1125).”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify ceramic antenna system of Rochemont to include the metamaterial antenna system and method of Bily.  One would have been motivated to do so in order to reduce coupling or crosstalk between antenna unit cells (Bily 0044).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bily merely teaches that it is well-known to incorporate the particular power gain adjustments.  Since both Rochemont and Bily disclose similar metamaterial antenna systems useful in the automotive industry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Chen et al. (US-20150318618) discloses “Surface scattering antennas with lumped elements provide adjustable radiation fields by adjustably coupling scattering elements along a wave-propagating structure. In some approaches, the surface scattering antenna is a multi-layer printed circuit board assembly, and the lumped elements are surface-mount components placed on an upper surface of the printed circuit board assembly. In some approaches, the scattering elements are adjusted by adjusting bias voltages for the lumped elements. In some approaches, the lumped elements include diodes or transistors. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648       

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648